DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 are pending in this application.

Response to Amendments and Arguments
Applicant’s amendment to the independent and dependent claims is being considered.
Applicant’s arguments filed April 5, 2022 with respect to claim rejections of claims 1 – 8 under KOTZIN ‘178 in view of ADAIR have been fully considered.  
Examiner is entitled to give claim limitations their broadest reasonable 
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
	Dictionary meaning for enable/disable is give (someone or something) the authority or means to do something and/or to make (someone or something) able to do or to be something or to make (something) possible. 
Instant disclosure paragraph [0002] recites “Presently, various devices and methods are known in the art relating to learning, processing, and storing representations of electromagnetic signals. The device can read in a signal, convert the signal to a hash code and store the hash code in memory. This stored signal code can then be triggered when detected by the USB device and send a designated signal to the computer.
Similarly, Kotzin ‘178 discloses methods and device for learning electromagnetic signals, saving the signals, and pairing the signals with commands interpreted by a processor. The methods comprise the steps of detecting an electromagnetic signal transmitted from an external device; converting the detected electromagnetic signal into a numerical representation; placing the numerical representation into an array; associating the array with a reference or transforming the array with an algorithm and adding the reference or transformation into a memory table; and associating the reference or transformation with a computer command or combination of computer commands and adding the associated computer command or combination of commands into the memory table.  Kotzin ‘178 detects, converting and associating the array  (table(s)) with a reference or transforming the array with an algorithm and adding the reference or transformation into a memory table; and associating the reference or transformation with a computer command or combination of computer commands and adding the associated computer command or combination of commands into the memory table. 
In response to applicant's argument, neither Kotzin ‘178 nor Adair address enabling or disabling the actual database or multiple databases containing data, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotzin ‘178 in view of Adair and further in view of USPGPUB 2004/0003003 issued to Jason McCartney et al. (“McCartney”).
McCartney discloses maintaining at least two associated databases, enabling one of the associated databases for delivering data to at least one recipient via a data communication network, and disabling another one of the associated databases to prevent data delivery (Para [0009]).
Please see art rejections as shown below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 and 8 recite “a human user readable format”. 
Claims 1 and 8 recite “conversion of the retrieved tables to a human user readable format; and visual presentation of the human user readable format to the user.”
Only places in the specification recites is in Para [0002]. Para [0002] states the device can read in a signal, convert the signal to a hash code and store the hash code in memory. However, specification is silent about “conversion of the retrieved tables to a human user readable format; and visual presentation of the human user readable format to the user.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over USPGPUB 2013/0004178 A1 issued to Jason Kotzin (hereinafter “Kotzin”) and in view of USPGPUB 2009/0254514 issued to Gregory Adair et al. (hereinafter “Adair”).
With respect to claim 1, KOTZIN teaches a method for (enabling and disabling) databases containing stored signal codes (The device can read in a signal, convert the signal to a hash code and store the hash code in memory. This stored signal code can then be triggered when detected by the USB device and send a designated signal to the computer (abstract, Para [0004]),  comprising:
the request resulting in retrieving tables of stored signal code ([0025]: learning option for reading and capturing a particular infrared signal sent by an external device.  The sequence start occurs when the infrared signal is first detected on the first logical edge transition of the signal; [0027]: The process for reading (retrieving) and capturing a particular infrared signal may also be implemented through firmware or hardware as is known by someone of ordinary skill in the art.  The start (initializing) of the software sequence occurs when the first edge is detected. [0025]: The hash code (hash value) and associated command or combination of commands is then added to a lookup table (fig. 8). Once the hash code and associated command or combination of commands is added to the lookup table, the sequence ends. This process may be repeated until all desired commands or combinations of commands are associated with hash codes and stored in the lookup table);
conversion of the retrieved (tables) to a human user readable format (abstract: converting the detected electromagnetic signal into a numerical representation (a human readable format; placing the numerical representation into an array; [0028]: The algorithm converts the associated array of values to a unique hash code); and 
visual presentation of the human user readable format to the user ([0004]: The device can read in a signal, convert the signal to a hash code and store the hash code in memory. This stored signal code can then be triggered when detected by the USB device and send a designated signal to the computer). 
Kotzin further discloses in abstract, Para [0002]; Fig. 4, Para [0029] one method for playing back a signal and associated command stored in a lookup table and detected infrared signal edges are captured based on detection of each edge of the signal and the detected timer values are recorded into an array, also see fig. 8; available for connecting third party remote controls to a computer that provide for control over computer functions (KOTZIN’s [0002] [0003] [0034] [0037]); 
KOTZIN does not explicitly teach a user initiating a process to enable or disable a database using a computer; retrieving at least one database containing one or more tables and visual presentation of the human user readable format to the user as claimed.
Adair discloses a user initiating a process to a database using a computer; retrieving at least one database containing one or more tables and visual presentation of the human user readable format to the user (Adair discloses a database table can be queried using more than one combination of column(s) to retrieve requested data stored in the database table. A method for handling requests for data stored in database tables. (multiple database being discussed, see Adair, Abstract, Para [0001 – 0002], Return module 310 will return data retrieved from execution of the selected database query (e.g., display retrieve data on a display screen) see Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to the teachings of KOTZIN with the teachings of Adair.  One having ordinary skill in the art would have found it motivated to utilize of detecting an electromagnetic signal transmitted from an external device; the detected electromagnetic signal is converted into a numerical representation being placed into an array (table) which is associated with a reference or transformed with an hash algorithm and the reference or transformation is added into a memory table. (fig. 1 and abstract) of KOTZIN of initiating a process and display the result to the user ([0026] [0028] [0064]), as taught by Adair in order to handle a request of data stored in a database table of a database of a data processing system i.e. computer.  
Modification would enable handling the request for data stored in the database table in an effective manner, thus improving the suboptimal application performance of the database table during query execution.
Modified Kotzin ‘178 in view of Adair does not explicitly disclose enable or disable a database using a computer. However, McCartney discloses maintaining at least two associated databases, enabling one of the associated databases for delivery of metadata to at least one recipient via a data communication network, and disabling another one of the associated databases to prevent delivery of metadata to the recipient (Para 0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to further modify Kotzin ‘178 in view of Adair and further in view of McCartney in order to publishing metadata, in data publishing system, for having data associated with digital media files stored in compact disk (CD) and digital videodisk (DVD) of personal computer (PC), laptop computer. 
Modification would provide an enhanced experience to the user on playing various media like CD, DVD, by improved data publishing.
With respect to claim 2, Adair teaches the visual presentation is on a computer screen (return module 310 will return data retrieved from execution of the selected database query (e.g., display retrieve data on a display screen) see Para [0024] and see also McCartney Para [0026]: enables the user or, particularly, enables media player program executed on a computing device or client, to access, retrieve, and display for the user, so-called metadata).
With respect to claim 3, KOTZIN teaches wherein the visual presentation is on a remote control ([0042]: allow for any standard infrared remote control to be used to send standard computer commands to a computer; and see also McCartney Para [0026]: enables the user or, particularly, enables media player program executed on a computing device or client, to access, retrieve, and display for the user, so-called metadata).

With respect to claim 4, KOTZIN teachs a method for (enabling and disabling) databases containing stored signal code (The device can read in a signal, convert the signal to a hash code and store the hash code in memory. This stored signal code can then be triggered when detected by the USB device and send a designated signal to the computer (abstract, Para [0004]) comprising:
connecting a device containing one or more databases to a second device (available for connecting third party remote controls to a computer that provide for control over computer functions (KOTZIN’s [0002] [0003] [0034] [0037]); initiating a process whereby the first device identifies the second device; and enabling one or more databases corresponding to the identified second device. 
KOTZIN does not explicitly teach a user initiating a process to enable or disable a database using a computer.
Adair discloses input/output or I/O devices 408a-b (including, but not limited to, keyboards, displays, pointing devices, etc.) are coupled to data processing system 400. I/O devices 408a-b may be coupled to data processing system 400 directly or indirectly through intervening I/O controllers (not shown) and a network adapter 410 is coupled to data processing system 400 to enable data processing system 400 to become coupled to other data processing systems or remote printers or storage devices through communication link 412. Communication link 412 can be a private or public network. Modems, cable modems, and Ethernet cards are just a few of the currently available types of network adapters.  see Para [0032 - 0033].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to the teachings of KOTZIN with the teachings of Adair.  One having ordinary skill in the art would have found it motivated to utilize of detecting an electromagnetic signal transmitted from an external device; the detected electromagnetic signal is converted into a numerical representation being placed into an array (table) which is associated with a reference or transformed with an hash algorithm and the reference or transformation is added into a memory table. (fig. 1 and abstract) of KOTZIN of initiating a process and display the result to the user ([0026] [0028] [0064]), as taught by Adair in order to handle a request of data stored in a database table of a database of a data processing system i.e. computer.  
Modification would enable handling the request for data stored in the database table in an effective manner, thus improving the suboptimal application performance of the database table during query execution.
McCartney discloses maintaining at least two associated databases, enabling one of the associated databases for delivery of metadata to at least one recipient via a data communication network, and disabling another one of the associated databases to prevent delivery of metadata to the recipient (Para 0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to further modify Kotzin ‘178 in view of Adair and further in view of McCartney in order to publishing metadata, in data publishing system, for having data associated with digital media files stored in compact disk (CD) and digital videodisk (DVD) of personal computer (PC), laptop computer. 
Modification would provide an enhanced experience to the user on playing various media like CD, DVD, by improved data publishing.

With respect to claim 5, KOTZIN teaches the first device contains a processor and firmware configured to identify the second device (fig. 3, [0027]: the process for reading and capturing a particular infrared signal may also be implemented through firmware or hardware).  
With respect to claim 6, KOTZIN teaches the second device is identified based on a unique identifier number ([0025] [0028] [0033]: unique hash code).
 With respect to claim 7, KOTZIN teaches the second device is identified based on known hardware configurations stored in the first device ([0034] [0035]: The infrared receiver 702 is coupled to a microcontroller 704 or other digital processing unit as known in the art. The microcontroller 704 is coupled to a USB (universal serial bus) connector 712 for connecting the device to a computer, handheld computer or other comparable device. The microcontroller includes an ALU (arithmetic logic unit) 706, memory 708 and a USB stack 710. The ALU is coupled to the USB stack and the memory. The memory 708 or USB stack 710 may alternatively be located outside of the microcontroller).

With respect to claim 8, KOTZIN teaches a  method for (The device can read in a signal, convert the signal to a hash code and store the hash code in memory. This stored signal code can then be triggered when detected by the USB device and send a designated signal to the computer (abstract, Para [0004]), comprising:
a user initiating a process to a database using a remote control command; the remote control command resulting in retrieving tables of stored hash values representing electromagnetic signals; conversion of the retrieved tables to a human user readable format; and visual presentation of the human user readable format to the user (([0025]: learning option for reading and capturing a particular infrared signal sent by an external device.  The sequence start occurs when the infrared signal is first detected on the first logical edge transition of the signal; [0027]: The process for reading (retrieving) and capturing a particular infrared signal may also be implemented through firmware or hardware as is known by someone of ordinary skill in the art.  The start (initializing) of the software sequence occurs when the first edge is detected. [0025]: The hash code (hash value) and associated command or combination of commands is then added to a lookup table (fig. 8). Once the hash code and associated command or combination of commands is added to the lookup table, the sequence ends.. This process may be repeated until all desired commands or combinations of commands are associated with hash codes and stored in the lookup table; (abstract: converting the detected electromagnetic signal into a numerical representation (a human readable format; placing the numerical representation into an array; [0028]: The algorithm converts the associated array of values to a unique hash code.). and ([0042]: command: any standard infrared remote control to be used to send standard computer commands to a computer.).
KOTZIN does not explicitly teach a user initiating a process to enable or disable a database using a computer; retrieving at least one database containing one or more tables and visual presentation of the human user readable format to the user as claimed.
However, Adair discloses a user initiating a process to enable or disable a database using a computer; retrieving at least one database containing one or more tables and visual presentation of the human user readable format to the user (Adair discloses a database table can be queried using more than one combination of column(s) to retrieve requested data stored in the database table. A method for handling requests for data stored in database tables. (multiple database being discussed, see Adair, Abstract, Para [0001 – 0002], Return module 310 will return data retrieved from execution of the selected database query (e.g., display retrieve data on a display screen) see Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to the teachings of KOTZIN with the teachings of Adair.  One having ordinary skill in the art would have found it motivated to utilize of detecting an electromagnetic signal transmitted from an external device; the detected electromagnetic signal is converted into a numerical representation being placed into an array (table) which is associated with a reference or transformed with an hash algorithm and the reference or transformation is added into a memory table. (fig. 1 and abstract) of KOTZIN of initiating a process and display the result to the user ([0026] [0028] [0064]), as taught by Adair in order to handle a request of data stored in a database table of a database of a data processing system i.e. computer.  
Modification would enable handling the request for data stored in the database table in an effective manner, thus improving the suboptimal application performance of the database table during query execution.
McCartney discloses maintaining at least two associated databases, enabling one of the associated databases for delivery of metadata to at least one recipient via a data communication network, and disabling another one of the associated databases to prevent delivery of metadata to the recipient (Para 0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to further modify Kotzin ‘178 in view of Adair and further in view of McCartney in order to publishing metadata, in data publishing system, for having data associated with digital media files stored in compact disk (CD) and digital videodisk (DVD) of personal computer (PC), laptop computer. 
Modification would provide an enhanced experience to the user on playing various media like CD, DVD, by improved data publishing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References could be used as an obviousness type rejections.
USPGPUB 2017/0286520 issued to Christian et al.: Dynamic distributed generation of data representations from highly condensed data.
USPGPUB 2017/0262445 issued to Jeon et al.: statistical modeling based on actions of users of a social networking system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 14, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162